UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6264 Nuveen New Jersey Investment Quality Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:4/30 Date of reporting period:1/31/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen New Jersey Investment Quality Municipal Fund, Inc. (NQJ) January 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary  0.3% (0.2% of Total Investments) Middlesex County Improvement Authority, New Jersey, Senior Revenue Bonds, Heldrich Center Hotel/Conference Center Project, Series 2005A: $ 800 5.000%, 1/01/32 1/15 at 100.00 B3 $ 450,720 690 5.125%, 1/01/37 1/15 at 100.00 B3 389,712 1,490 Total Consumer Discretionary 840,432 Consumer Staples  3.4% (2.3% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: 4,300 4.750%, 6/01/34 6/17 at 100.00 BBB 3,029,823 10,000 5.000%, 6/01/41 6/17 at 100.00 BBB 6,943,700 14,300 Total Consumer Staples 9,973,523 Education and Civic Organizations  16.0% (10.8% of Total Investments) 1,000 New Jersey Economic Development Authority, Revenue Bonds, The Seeing Eye Inc., Series 2005, 6/15 at 100.00 N/R 982,470 5.000%, 12/01/24  AMBAC Insured 2,000 New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, 7/13 at 100.00 N/R 1,846,380 Series 2002D, 5.250%, 7/01/32  ACA Insured 500 New Jersey Educational Facilities Authority, Revenue Bonds, Fairleigh Dickinson University, 7/14 at 100.00 N/R 495,300 Series 2004C, 5.500%, 7/01/23 1,000 New Jersey Educational Facilities Authority, Revenue Bonds, Georgian Court University, Series 7/17 at 100.00 BBB+ 987,370 2007D, 5.000%, 7/01/27 New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2007D: 3,555 5.000%, 7/01/32  FGIC Insured 7/17 at 100.00 A 3,614,369 2,295 5.000%, 7/01/39  FGIC Insured 7/17 at 100.00 A 2,296,308 120 New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 7/14 at 100.00 A 124,949 2004L, 5.125%, 7/01/22  NPFG Insured 1,225 New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 7/15 at 100.00 A2 1,344,168 2005F, 5.000%, 7/01/16  FGIC Insured 2,770 New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 7/16 at 100.00 A2 2,780,443 2006A, 5.000%, 7/01/36  AMBAC Insured New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey Institute of Technology, Series 2001G: 1,000 5.250%, 7/01/20  NPFG Insured 7/11 at 100.00 A+ 1,051,040 1,945 5.250%, 7/01/21  NPFG Insured 7/11 at 100.00 A+ 2,044,273 New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey Institute of Technology, Series 2004B: 1,260 5.000%, 7/01/19  AMBAC Insured 1/14 at 100.00 A+ 1,316,675 2,510 4.750%, 7/01/20  AMBAC Insured 1/14 at 100.00 A+ 2,596,068 185 4.250%, 7/01/24  AMBAC Insured 1/14 at 100.00 A+ 185,459 1,495 New Jersey Educational Facilities Authority, Revenue Bonds, Ramapo College, Series 2004H, 7/14 at 100.00 A 1,615,362 5.000%, 7/01/16  FGIC Insured 610 New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2004A, 7/14 at 100.00 Baa1 619,766 5.500%, 7/01/23  RAAI Insured 510 New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2007C, 7/12 at 100.00 Baa1 464,034 5.000%, 7/01/37  RAAI Insured 1,430 New Jersey Educational Facilities Authority, Revenue Bonds, William Paterson University, 7/14 at 100.00 A 1,493,978 Series 2004A, 5.125%, 7/01/21  FGIC Insured 1,050 New Jersey Educational Facilities Authority, Revenue Refunding Bonds, Rider University, Series 7/12 at 100.00 Baa1 1,067,189 2002A, 5.000%, 7/01/17  RAAI Insured 720 New Jersey Higher Education Assistance Authority Student Loan Revenue Bonds, Series 2010-1, 12/19 at 100.00 AA 731,707 5.000%, 12/01/25 2,000 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2000A, 6/10 at 101.00 Aaa 2,033,100 6.125%, 6/01/17  NPFG Insured (Alternative Minimum Tax) 2,000 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2008A, 6/18 at 100.00 AAA 2,115,400 6.125%, 6/01/30  AGC Insured (Alternative Minimum Tax) 950 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option 6/19 at 100.00 AA 1,122,349 Bond Trust PA-4643, 19.460%, 6/01/30 (IF) (4) 4,235 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities 9/11 at 100.00 BBB 4,238,600 Financing Authority, Higher Education Revenue Bonds, University of the Sacred Heart, Series 2001, 5.250%, 9/01/21 University of Medicine and Dentistry of New Jersey, Certificates of Participation, Child Health Institute, LLC, Series 2003: 1,945 5.000%, 4/15/20  AMBAC Insured 4/13 at 100.00 BBB+ 1,966,687 1,370 5.000%, 4/15/22  AMBAC Insured 4/13 at 100.00 BBB+ 1,377,028 University of Medicine and Dentistry of New Jersey, Revenue Bonds, Series 2002A: 2,100 5.000%, 12/01/24  AMBAC Insured 12/12 at 100.00 Baa2 2,080,344 4,000 5.500%, 12/01/27  AMBAC Insured 12/12 at 100.00 Baa2 4,021,560 45,780 Total Education and Civic Organizations 46,612,376 Financials  1.6% (1.1% of Total Investments) 5,000 New Jersey Economic Development Authority, Revenue Refunding Bonds, Kapkowski Road Landfill No Opt. Call Baa3 4,715,500 Project, Series 2002, 5.750%, 10/01/21 Health Care  22.5% (15.1% of Total Investments) Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2004A: 2,200 5.000%, 2/15/25 2/15 at 100.00 BBB 1,955,910 1,000 5.750%, 2/15/34 8/14 at 100.00 BBB 904,870 1,920 New Jersey Health Care Facilities Finance Authority, Revenue Bonds, AHS Hospital Corporation, 7/18 at 100.00 A1 1,922,534 Series 2008A, 5.000%, 7/01/27 5,750 New Jersey Health Care Facilities Financing Authority, FHA-Insured Mortgage Revenue Bonds, 8/11 at 100.00 N/R 5,428,403 Jersey City Medical Center, Series 2001, 5.000%, 8/01/41  AMBAC Insured 1,175 New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, 7/19 at 100.00 AAA 1,392,822 Series 2009A, Trust 3018, 19.727%, 7/01/38  AGC Insured (IF) 2,000 New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters 7/18 at 100.00 Baa2 1,959,360 University Hospital, Series 2007, 5.750%, 7/01/37 3,750 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Atlanticare Regional 7/17 at 100.00 A+ 3,683,925 Medical Center, Series 2007, 5.000%, 7/01/37 1,265 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, CentraState Medical 7/17 at 100.00 Aa3 1,277,448 Center, Series 2006A, 5.000%, 7/01/30  AGC Insured 400 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Childrens Specialized 7/15 at 100.00 Baa3 380,232 Hospital, Series 2005A, 5.500%, 7/01/36 650 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical 7/16 at 100.00 A 604,117 Center, Series 2006B, 5.000%, 7/01/36 615 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical 7/16 at 100.00 A 583,598 Center, Series 2006, 5.125%, 7/01/35 3,000 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Kennedy Health System 7/11 at 100.00 A2 3,036,240 Obligated Group, Series 2001, 5.500%, 7/01/21 3,500 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health System 7/10 at 100.00 AAA 3,503,465 Obligated Group, Series 1999, 5.250%, 7/01/29  AGM Insured New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Robert Wood Johnson University Hospital, Series 2000: 3,850 5.750%, 7/01/25 7/10 at 100.00 A2 3,864,938 2,000 5.750%, 7/01/31 7/10 at 100.00 A2 2,005,100 1,600 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, RWJ Health Care 7/15 at 100.00 N/R 1,320,480 Corporation, Series 2005B, 5.000%, 7/01/35  RAAI Insured 1,885 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health 1/17 at 100.00 BB+ 1,520,347 Care System, Series 2006A, 5.000%, 7/01/29 2,300 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Josephs 7/18 at 100.00 BBB 2,315,295 Healthcare System Obligated Group Issue, Series 2008, 6.625%, 7/01/38 2,850 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Shore Memorial Health 7/13 at 100.00 N/R 2,667,030 System, Series 2003, 5.000%, 7/01/23  RAAI Insured 5,040 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Society of the Valley 7/10 at 100.00 N/R 4,600,462 Hospital Obligated Group, Series 2000, 5.375%, 7/01/31  AMBAC Insured 3,300 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Somerset Medical Center, 7/13 at 100.00 Ba2 2,471,766 Series 2003, 5.500%, 7/01/33 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital System, Series 2006: 670 5.000%, 7/01/25 7/16 at 100.00 A2 677,672 2,160 5.000%, 7/01/36 7/16 at 100.00 A2 2,077,250 1,295 5.000%, 7/01/46 7/16 at 100.00 A2 1,218,271 2,000 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, St. Peters University 7/10 at 100.00 Baa2 2,009,680 Hospital, Series 2000A, 6.875%, 7/01/20 3,135 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, Bayshore 1/12 at 100.00 N/R 2,483,547 Community Hospital, Series 2002, 5.125%, 7/01/32  RAAI Insured 2,605 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, St. Barnabas 7/10 at 100.00 Baa1 2,327,229 Healthcare System  West Hudson Hospital Obligated Group, Series 1998A, 5.000%, 7/01/23  NPFG Insured 3,600 New Jersey Health Facilities Financing Authority, Revenue Bonds, Meridian Health, Series 7/18 at 100.00 AAA 3,599,856 2007-I, 5.000%, 7/01/38  AGC Insured 3,605 Newark, New Jersey, GNMA Collateralized Healthcare Facility Revenue Bonds, New Community 6/12 at 102.00 Aaa 3,649,378 Urban Renewal Corporation, Series 2001A, 5.200%, 6/01/30 69,120 Total Health Care 65,441,225 Housing/Multifamily  1.0% (0.6% of Total Investments) 2,743 Newark Housing Authority, New Jersey, GNMA Collateralized Housing Revenue Bonds, Fairview 4/10 at 102.00 Aaa 2,799,591 Apartments Project, Series 2000A, 6.400%, 10/20/34 (Alternative Minimum Tax) Housing/Single Family  2.5% (1.7% of Total Investments) 1,905 New Jersey Housing and Mortgage Finance Agency, Home Buyer Program Revenue Bonds, Series 10/10 at 100.00 Aaa 1,914,220 2000CC, 5.875%, 10/01/31  NPFG Insured (Alternative Minimum Tax) 350 New Jersey Housing and Mortgage Finance Agency, Single Family Housing Revenue Bonds, Series 4/17 at 100.00 AA 321,426 2007T, 4.700%, 10/01/37 (Alternative Minimum Tax) 2,545 Puerto Rico Housing Finance Corporation, Mortgage-Backed Securities Home Mortgage Revenue 6/11 at 100.00 AAA 2,559,837 Bonds, Series 2001A, 5.200%, 12/01/33 2,545 Puerto Rico Housing Finance Corporation, Mortgage-Backed Securities Home Mortgage Revenue 6/11 at 100.00 AAA 2,556,223 Bonds, Series 2001B, 5.300%, 12/01/28 (Alternative Minimum Tax) 7,345 Total Housing/Single Family 7,351,706 Long-Term Care  2.8% (1.9% of Total Investments) 1,870 Burlington County Bridge Commission, New Jersey, Economic Development Revenue Bonds, The 1/18 at 100.00 N/R 1,594,643 Evergreens Project, Series 2007, 5.625%, 1/01/38 1,125 New Jersey Economic Development Authority, First Mortgage Revenue Bonds, Winchester Gardens 11/14 at 100.00 N/R 1,125,810 at Wards Homestead, Series 2004A, 5.750%, 11/01/24 2,740 New Jersey Economic Development Authority, GNMA Collateralized Mortgage Revenue Bonds, 12/11 at 103.00 Aaa 2,745,699 Victoria Health Corporation, Series 2001A, 5.200%, 12/20/36 595 New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New 6/11 at 102.00 A 617,080 Jersey, Series 2001, 5.875%, 6/01/18 1,100 New Jersey Economic Development Authority, Revenue Bonds, Masonic Charity Foundation of New 6/13 at 102.00 A 1,052,535 Jersey, Series 2002, 5.250%, 6/01/32 1,000 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, House of the Good 7/11 at 100.00 N/R 933,360 Shepherd Obligated Group, Series 2001, 5.100%, 7/01/21  RAAI Insured 8,430 Total Long-Term Care 8,069,127 Tax Obligation/General  6.4% (4.3% of Total Investments) Clifton, New Jersey, General Obligation Bonds, Series 2002: 1,700 5.000%, 1/15/21  FGIC Insured 1/11 at 100.00 AA 1,751,102 1,625 5.000%, 1/15/22  FGIC Insured 1/11 at 100.00 AA 1,667,234 4,300 Jersey City, New Jersey, General Obligation Bonds, Series 2006A, 5.000%, 9/01/22  9/16 at 100.00 A1 4,574,942 AMBAC Insured 1,500 Middletown Township Board of Education, Monmouth County, New Jersey, Refunding School 8/10 at 100.00 AAA 1,514,790 Bonds, Series 2001, 5.000%, 8/01/27  AGM Insured 5,000 New Jersey, General Obligation Bonds, Series 1992D, 6.000%, 2/15/11 No Opt. Call AA 5,288,000 West Deptford Township, New Jersey, General Obligation Bonds, Series 2004: 1,690 5.000%, 9/01/16  AMBAC Insured 9/14 at 100.00 Baa3 1,812,339 1,865 4.750%, 9/01/18  AMBAC Insured 9/14 at 100.00 Baa3 1,939,712 17,680 Total Tax Obligation/General 18,548,119 Tax Obligation/Limited  34.5% (23.3% of Total Investments) 1,775 Bergen County Improvement Authority, New Jersey, Guaranteed Lease Revenue Bonds, County No Opt. Call Aaa 2,098,405 Administration Complex Project, Series 2005, 5.000%, 11/15/26 1,965 Essex County Improvement Authority, New Jersey, Project Consolidation Revenue Bonds, Series No Opt. Call A1 2,225,068 2007, 5.250%, 12/15/22  AMBAC Insured 2,650 Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, No Opt. Call AAA 3,104,051 Series 2005C, 5.125%, 11/01/18  AGM Insured Gloucester County Improvement Authority, New Jersey, Lease Revenue Bonds, Series 2005A: 1,000 5.000%, 9/01/21  NPFG Insured 9/15 at 100.00 AA+ 1,086,990 1,420 5.000%, 9/01/22  NPFG Insured 9/15 at 100.00 AA+ 1,535,474 Hudson County Improvement Authority, New Jersey, County Secured Lease Revenue Bonds, County Services Building Project, Series 2005: 1,090 5.000%, 4/01/25  AMBAC Insured 4/15 at 100.00 AA 1,150,212 2,525 5.000%, 4/01/35  AMBAC Insured 4/15 at 100.00 AA 2,579,010 1,445 Lower Township Municipal Utilities Authority, Cape May County, New Jersey, Revenue Bonds, No Opt. Call N/R 1,494,679 Series 2003D, 5.000%, 12/01/16  FGIC Insured Middlesex County Improvement Authority, New Jersey, County Guaranteed Open Space Trust Fund Revenue Bonds, Series 2003: 1,000 5.250%, 9/15/16 9/13 at 100.00 AAA 1,118,780 2,000 5.250%, 9/15/18 9/13 at 100.00 AAA 2,238,900 5,700 New Jersey Building Authority, State Building Revenue Bonds, Series 2007A, 5.000%, 6/15/26 6/16 at 100.00 AA 5,900,925 New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004: 1,965 5.500%, 6/15/24 6/12 at 100.00 BBB 1,936,115 4,000 5.750%, 6/15/34 6/14 at 100.00 BBB 3,818,360 4,675 New Jersey Economic Development Authority, Lease Revenue Bonds, Liberty State Park Project, 3/15 at 100.00 AAA 4,901,317 Series 2005C, 5.000%, 3/01/27  AGM Insured 5,000 New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 7/14 at 100.00 A 5,427,150 2004A, 5.250%, 7/01/15  NPFG Insured New Jersey Economic Development Authority, Revenue Bonds, Newark Downtown District Management Corporation Project, Series 2007: 205 5.125%, 6/15/27 6/17 at 100.00 Baa3 181,942 345 5.125%, 6/15/37 6/17 at 100.00 Baa3 283,148 New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Series 2007U: 1,965 5.000%, 9/01/37  AMBAC Insured 9/17 at 100.00 AA 1,980,956 3,930 5.000%, 9/01/37 9/17 at 100.00 AA 3,961,912 1,925 New Jersey Educational Facilities Authority, Revenue Bonds, Higher Education Capital No Opt. Call AAA 2,194,250 Improvement Fund, Series 2005A, 5.000%, 9/01/15  AGM Insured 2,500 New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of 9/13 at 100.00 AA 2,521,300 Human Services  Greystone Park Psychiatric Hospital, Series 2003, 5.000%, 9/15/25 New Jersey Health Care Facilities Financing Authority, Lease Revenue Bonds, Department of Human Services  Greystone Park Psychiatric Hospital, Series 2005: 2,885 5.000%, 9/15/18  AMBAC Insured 9/15 at 100.00 AA 3,024,519 4,455 5.000%, 9/15/24  AMBAC Insured 9/15 at 100.00 AA 4,528,998 850 New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset 10/18 at 100.00 AA 861,756 Transformation Program, Series 2008A, 5.250%, 10/01/38 3,405 New Jersey Transit Corporation, Lease Appropriation Bonds, Series 2005A, 5.000%, 9/15/18  9/15 at 100.00 A 3,604,465 FGIC Insured New Jersey Transportation Trust Fund Authority, Federal Highway Aid Grant Anticipation Bonds, Series 2006: 1,075 5.000%, 6/15/17  FGIC Insured 6/16 at 100.00 A1 1,186,574 1,900 5.000%, 6/15/18  FGIC Insured 6/16 at 100.00 A1 2,066,326 12,000 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Capital No Opt. Call AA 3,549,720 Appreciation Series 2010A, 0.000%, 12/15/30 4,200 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2004B, No Opt. Call AA 4,831,134 5.500%, 12/15/16  NPFG Insured 3,890 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2005D, 6/15 at 100.00 AAA 4,160,627 5.000%, 6/15/19  AGM Insured 4,300 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006A, No Opt. Call AA 4,865,192 5.500%, 12/15/22 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 13,755 0.000%, 12/15/28  AMBAC Insured No Opt. Call AA 4,530,759 10,000 0.000%, 12/15/32  AGM Insured No Opt. Call AAA 2,707,100 15,310 0.000%, 12/15/34  AGM Insured No Opt. Call AAA 3,629,848 2,500 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2007A, 12/17 at 100.00 AA 2,600,525 5.000%, 12/15/26  AMBAC Insured 1,625 Passaic County Improvement Authority, New Jersey, Lease Revenue Bonds, Preakness Healthcare 5/15 at 100.00 A3 1,654,169 Center Project, Series 2005, 5.000%, 5/01/30  AMBAC Insured 1,315 Puerto Rico Convention Center District Authority, Hotel Occupancy Tax Revenue Bonds, Series 7/16 at 100.00 BBB+ 1,099,235 2006A, 4.500%, 7/01/36  CIFG Insured 132,545 Total Tax Obligation/Limited 100,639,891 Transportation  26.6% (17.9% of Total Investments) 2,250 Casino Reinvestment Development Authority, New Jersey, Parking Revenue Bonds, Series 2005A, 6/15 at 100.00 A 2,290,995 5.250%, 6/01/20  NPFG Insured Delaware River and Bay Authority, Delaware and New Jersey, Revenue Bonds, Series 2005: 2,000 5.000%, 1/01/25  NPFG Insured 1/15 at 100.00 A+ 2,071,320 4,050 5.000%, 1/01/26  NPFG Insured 1/15 at 100.00 A+ 4,179,884 1,500 5.000%, 1/01/27  NPFG Insured 1/15 at 100.00 A+ 1,550,790 3,500 Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 1999, 7/10 at 100.00 AAA 3,513,160 5.750%, 1/01/22  AGM Insured 2,960 Delaware River Port Authority, Pennsylvania and New Jersey, Revenue Refunding Bonds, Port 1/12 at 100.00 AAA 3,023,018 District Project, Series 2001A, 5.200%, 1/01/27  AGM Insured 3,000 New Jersey Economic Development Authority, Revenue Bonds, American Airlines Inc., Series 1991, 5/10 at 100.00 CCC+ 2,335,350 7.100%, 11/01/31 (Alternative Minimum Tax) 160 New Jersey Turnpike Authority, Revenue Bonds, Series 1991C, 6.500%, 1/01/16  NPFG Insured No Opt. Call A+ 190,461 9,500 New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 1/01/19  FGIC Insured 7/13 at 100.00 A+ 10,029,720 1,265 New Jersey Turnpike Authority, Revenue Bonds, Series 2005A, 5.250%, 1/01/29  AGM Insured No Opt. Call AAA 1,430,057 4,000 New Jersey Turnpike Authority, Revenue Bonds, Series 2009I, 5.000%, 1/01/35 1/20 at 100.00 A+ 4,081,400 7,000 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Fortieth 6/15 at 101.00 AA 7,407,120 Series 2005, 5.000%, 12/01/28  SYNCORA GTY Insured 1,000 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 AAA 1,177,140 Eighth Series 2007, Trust 2920, 17.412%, 8/15/32  AGM Insured (IF) 2,000 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred 1/14 at 101.00 AA 2,060,060 Thirty-Fourth Series 2004, 5.000%, 7/15/34 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Twenty-Fifth Series 2002: 2,280 5.000%, 10/15/26  AGM Insured 4/12 at 101.00 AAA 2,379,112 5,000 5.000%, 4/15/32  AGM Insured 4/12 at 101.00 AAA 5,116,550 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997: 3,500 7.000%, 12/01/12  NPFG Insured (Alternative Minimum Tax) No Opt. Call A 3,759,420 6,605 5.750%, 12/01/22  NPFG Insured (Alternative Minimum Tax) 6/10 at 100.00 A 6,773,295 12,130 5.750%, 12/01/25  NPFG Insured (Alternative Minimum Tax) 6/10 at 100.00 A 12,128,787 2,000 South Jersey Port Corporation, New Jersey, Marine Terminal Revenue Refunding Bonds, Series 1/13 at 100.00 A 2,012,300 2002K, 5.100%, 1/01/33 75,700 Total Transportation 77,509,939 U.S. Guaranteed  19.5% (13.2% of Total Investments) (5) 2,500 Bergen County Improvement Authority, New Jersey, Revenue Bonds, Yeshiva Ktana of Passaic 9/12 at 101.00 N/R (5) 2,832,300 Project, Series 2002, 6.000%, 9/15/27 (Pre-refunded 9/01/12) 1,500 New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2003D, 7/13 at 100.00 A (5) 1,712,580 5.250%, 7/01/20 (Pre-refunded 7/01/13)  FGIC Insured 1,925 New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Series 2005B, 7/16 at 100.00 A (5) 2,245,513 5.000%, 7/01/30 (Pre-refunded 7/01/16)  MBIA Insured 1,380 New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 7/14 at 100.00 A (5) 1,601,918 2004L, 5.125%, 7/01/22 (Pre-refunded 7/01/14)  MBIA Insured New Jersey Educational Facilities Authority, Revenue Bonds, Montclair State University, Series 2005F: 2,850 5.000%, 7/01/18 (Pre-refunded 7/01/15)  FGIC Insured 7/15 at 100.00 A2 (5) 3,321,504 1,460 5.000%, 7/01/32 (Pre-refunded 7/01/15)  FGIC Insured 7/15 at 100.00 A2 (5) 1,701,542 2,000 New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey City University, Series 7/12 at 100.00 A3 (5) 2,204,400 2002A, 5.000%, 7/01/32 (Pre-refunded 7/01/12)  AMBAC Insured 1,300 New Jersey Educational Facilities Authority, Revenue Bonds, Rowan University, Series 2003I, 7/13 at 100.00 A+ (5) 1,478,776 5.125%, 7/01/21 (Pre-refunded 7/01/13)  FGIC Insured New Jersey Educational Facilities Authority, Revenue Bonds, Rowan University, Series 2004C: 1,195 5.000%, 7/01/20 (Pre-refunded 7/01/14)  MBIA Insured 7/14 at 100.00 A+ (5) 1,380,787 1,875 5.000%, 7/01/24 (Pre-refunded 7/01/14)  MBIA Insured 7/14 at 100.00 A+ (5) 2,166,506 2,840 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Capital Health System 7/13 at 100.00 N/R (5) 3,189,036 Obligated Group, Series 2003A, 5.375%, 7/01/33 (Pre-refunded 7/01/13) 7,860 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital 7/12 at 100.00 A2 (5) 8,803,829 System, Series 2002, 5.875%, 7/01/21 (Pre-refunded 7/01/12) 1,690 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, St. Clares Hospital, No Opt. Call N/R (5) 1,972,906 Series 2004A, 5.250%, 7/01/20  RAAI Insured (ETM) New Jersey Turnpike Authority, Revenue Bonds, Series 1991C: 170 6.500%, 1/01/16 (ETM) No Opt. Call AAA 209,581 55 6.500%, 1/01/16  MBIA Insured (ETM) No Opt. Call A+ (5) 68,670 2,505 6.500%, 1/01/16 (ETM) No Opt. Call AAA 2,926,491 1,250 Newark Housing Authority, New Jersey, Port Authority Terminal Revenue Bonds, Series 2004, 1/14 at 100.00 AA (5) 1,434,325 5.250%, 1/01/21 (Pre-refunded 1/01/14)  NPFG Insured 7,500 Puerto Rico Infrastructure Financing Authority, Special Obligation Bonds, Series 2000A, 10/10 at 101.00 AAA 7,843,050 5.500%, 10/01/34 (Pre-refunded 10/01/10) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2002: 1,075 5.750%, 6/01/32 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA 1,165,096 3,000 6.000%, 6/01/37 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA 3,358,350 Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2003: 2,155 6.125%, 6/01/24 (Pre-refunded 6/01/12) 6/12 at 100.00 AAA 2,248,786 2,625 6.375%, 6/01/32 (Pre-refunded 6/01/13) 6/13 at 100.00 AAA 2,990,400 50,710 Total U.S. Guaranteed 56,856,346 Utilities  3.6% (2.4% of Total Investments) 2,835 Camden County Pollution Control Financing Authority, New Jersey, Solid Waste Disposal and 6/10 at 100.00 Ba2 2,835,680 Resource Recovery System Revenue Bonds, Series 1991A, 7.500%, 12/01/10 (Alternative Minimum Tax) 2,055 Mercer County Improvement Authority, New Jersey, Solid Waste Revenue Bonds, Regional Sludge 12/13 at 100.00 AA+ 2,302,258 Project, Series 2003, 5.000%, 12/15/14  FGIC Insured 2,500 Salem County Pollution Control Financing Authority, New Jersey, Pollution Control Revenue 4/12 at 101.00 Baa1 2,499,775 Refunding Bonds, PSEG Power LLC Project, Series 2001A, 5.750%, 4/01/31 (Alternative Minimum Tax) 3,000 Union County Utilities Authority, New Jersey, Solid Waste Facility Senior Lien Revenue Bonds, 6/10 at 100.00 A 2,899,470 Ogden Martin Systems of Union Inc., Series 1998A, 5.000%, 6/01/23  AMBAC Insured (Alternative Minimum Tax) 10,390 Total Utilities 10,537,183 Water and Sewer  7.7% (5.2% of Total Investments) 3,000 Jersey City Municipal Utilities Authority, Hudson County, New Jersey, Sewer Revenue Bonds, 7/10 at 100.00 A 3,002,339 Series 2001A-2, 5.200%, 7/15/21  FGIC Insured (Alternative Minimum Tax) Lacey Municipal Utilities Authority, Ocean County, New Jersey, Water Revenue Bonds, Series 2003B: 1,750 5.000%, 12/01/17  FGIC Insured 12/13 at 100.00 N/R 1,830,692 1,835 5.000%, 12/01/18  FGIC Insured 12/13 at 100.00 N/R 1,875,993 1,000 5.000%, 12/01/19  FGIC Insured 12/13 at 100.00 N/R 1,032,119 7,500 New Jersey Economic Development Authority, Water Facilities Revenue Bonds, American Water 5/10 at 100.00 N/R 7,305,899 Company, Series 1996, 6.000%, 5/01/36  FGIC Insured (Alternative Minimum Tax) North Hudson Sewerage Authority, New Jersey, Sewerage Revenue Refunding Bonds, Series 2002A: 3,000 5.250%, 8/01/16  FGIC Insured 8/12 at 100.00 N/R 3,082,229 3,000 5.250%, 8/01/18  FGIC Insured 8/12 at 100.00 N/R 3,052,259 1,250 Ocean County Utilities Authority, New Jersey, Wastewater Revenue Refunding Bonds, Series 2000, 1/11 at 101.00 Aa1 1,304,599 5.000%, 1/01/18 22,335 Total Water and Sewer 22,486,129 $ 463,568 Total Investments (cost $433,184,580)  148.4% 432,381,087 Other Assets Less Liabilities  0.8% 2,526,418 Preferred Shares, at Liquidation Value  (49.2)% (6) (143,450,000) Net Assets Applicable to Common Shares  100% $ 291,457,505 Fair Value Measurements In determining the value of the Funds investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3  Significant unobservable inputs (including managements assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Funds fair value measurements as of January 31, 2010: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $  $432,381,087 $  $432,381,087 Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. At January 31, 2010, the cost of investments was $433,107,402. Gross unrealized appreciation and gross unrealized depreciation of investments at January 31, 2010, were as follows: Gross unrealized: Appreciation $ 13,050,520 Depreciation (13,776,835) Net unrealized appreciation (depreciation) of investments $(726,315) (1) All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. (2) Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. (3) Ratings: Using the higher of Standard & Poors Group (Standard & Poors) or Moodys Investor Service, Inc. (Moodys) rating. Ratings below BBB by Standard & Poors or Baa by Moodys are considered to be below investment grade. (4) Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives entered into by the Fund during the period. (5) Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. (6) Preferred shares, at Liquidation Value as a percentage of Total Investments is 33.2.%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen New Jersey Investment Quality Municipal Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary DateApril 1, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) DateApril 1, 2010 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) DateApril 1,2010
